MOORMAN, Circuit Judge
(dissenting).
I think this case is ruled by Iron Moulders’ Union v. Niles-Bement-Pond Co. (C. C. A.) 258 F. 408; Id., 254 U. S. 77, 41 S. Ct. 39, 65 L. Ed. 145. The realignment was ordered by the trial court, not upon the averments of the bill, but upon the proofs. These proofs show that the interests of the mason associations coincide with those of the plaintiff. The object of this suit is to restrain the labor organizations and their officers from preventing the members of these associations from employing nonunion labor in the craft to which the plaintiff belongs. Further than that plaintiff has no interest in the threatened strikes or the contract between the associations and their eodefendants. This, too, is the sole interest of the associations. The members of the associations have no controversy with the plaintiff, have never broken any contract with it, and have never agreed not to employ it. A majority, if not all of them, are members of the Associated Builders’ Employers, an organization having for its object the advancement of the open shop. The secretary of this latter organization encouraged, if he did not cause, the filing of this suit. Certainly he has actively participated in it in behalf of the plaintiff. One of the'assoeiations, through its executive committee, passed a resolution directing its secretary to give to the secretary of the Builders’ Employers all “the assistance I possibly could give him in this lawsuit.” Counsel for the Builders’ Employers is attorney for the plaintiff in this action; two of its directors have filed affidavits on behalf of the plaintiff; and neither of the associations has entered an appearance to or filed answer in the case. The interests of the associations thus not only plainly lie, but are actively employed, it seems to me, with the plaintiff.
Whether, in the circumstances indicated, the associations are indispensable parties depends upon whether a court of equity ought to proceed to a final decision without them. So far as it is sought to prevent the unions from breaking their present contract with the associations, the only rights that the plaintiff has are incidental to those of the associations. A court of equity, seeking “to put an end to litigation by doing complete and final justice,” ought not, it seems to me, adjudicate those rights without requiring the associations to be made parties to the litigation. The rights of the associations are also basically involved in the threatened coercion of the associations into making contracts that may injure the plaintiff. Thus in each instance the subject-matter of the litigation relates primarily to contract rights of the associations. Those rights ought to be adjudicated so as to bind all parties concerned, and in my opinion that cannot be done, at least as to the existing contract, without the presence of the associations. I think the decree should be affirmed.